DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/189,424 filed on March 2, 2021.  Currently claims 1-10 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0289740 A1 to Tamtoro et al. (hereinafter “Tamtoro”) in view of US 2020/0351094 A1 to CANTERBURY et al. (hereinafter “CANTERBURY”).
	Regarding claims 1 and 8, Tamtoro teaches an injection vial or syringe (see paragraph 0003 and 0060) comprising injection vial body 320/620 (see figure 6, item 320 is not shown in figure 3) comprising a delivery device sensor 322/622 (see figure 3 and paragraphs 0141, 0160, and 0163) which is a RFID or NFC.  Tamtoro also teaches a drug delivery system (see abstract). 
Tamtoro, however, fails to specifically teach or fairly suggest that the injection vial is further comprised of the blockchain module having various information stored in the blackchin.  
CANTERBURY teaches an apparatus for holding biological sample (see abstract) wherein the biological sample is kept in a vial or other container (see paragraph 0037) and the container is comprised of tracking mechanisms including RFID tags (see paragraphs 0003 and 0011).  The sample container label is further comprised of a blockchain (see paragraphs 0012 – 0014 and others), and the blockchain ledger contains manufacturing information (see paragraph 0038) and the blockchain also provides audit trail for the samples (see paragraph 0012), which would be reading on circulation and use in the claim.  
In view of CANTERBURY’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to employ well-known blockchain ledgering to the teachings of Tamtoro in order to improve the security of the information being stored, and also provides audit trail for the information.  The blockchain is a decentralized record keeping means, and can readily be used in any embodiment where the security and audit aspect is important.  
Regarding claim 2, Tamtoro also teaches that the vial is further comprised of a sealing mechanism such as a lid covering the storage container (see paragraph 0016).

	Regarding claim 6, the information being kept on the blockchain further includes transport data (see CANTERBURY paragraph 0014) and history of a particular product associated with the collected sample (see paragraph 0039).
	Regarding claim 7, Tamtoro also teaches a power supplying means such as a battery for the electronic components (see paragraph 0189).
	Regarding claim 10, Tamtoro also teaches that the system includes various servers (see paragraphs 0022 and 0039).

7.	Claims 3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2020/0289740 A1 to Tamtoro et al. as modified by US 2020/0351094 A1 to CANTERBURY et al. as applied to claim 1 above, and further in view of US 2021/0154391 At to Tennican (hereinafter “Tennican”).
	The teachings of Tamtoro as modified by CANTERBURY have been discussed above.  
	Tamtoro/CATNERBURY fails to specifically teach or fairly suggest that the seal is made of aluminum, and the chipset includes GPS module.  
Tennican teaches an injection vial (see figure 2A) comprising a label 218 (see paragraph 0086) which can also be RFID (see paragraphs 0016, 0030, and 0031). The vial can be sealed with aluminum foil (see paragraph), and the tag and the server has GPS functionalities (see paragraph 0130 and 0150) to track the location of the vial package.  


Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.



						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
March 8, 2022